UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1157



C&O MOTORS, INCORPORATED, a West Virginia corporation,

                Plaintiff – Appellant,

           v.

GENERAL MOTORS CORPORATION, a Delaware corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:05-cv-00835)


Argued:   January 27, 2009                 Decided:   April 1, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Mark A. Swartz, SWARTZ LAW OFFICES, St. Albans, West
Virginia, for Appellant.     Mark S. Lillie, KIRKLAND & ELLIS,
L.L.P., Chicago, Illinois, for Appellee.    ON BRIEF: Allyson H.
Griffith, Mary Jo Swartz, SWARTZ LAW OFFICES, St. Albans, West
Virginia, for Appellant.   John H. Tinney, THE TINNEY LAW FIRM,
P.L.L.C., Charleston, West Virginia; Michael A. Duffy, KIRKLAND
& ELLIS, L.L.P., Chicago, Illinois, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             This      appeal        arises    out      of    General        Motors,    Inc.’s

(GM’s) decision to phase out its Oldsmobile line of vehicles

during the period from 2001 to 2004.                               Only weeks before GM

announced    its       decision       to    terminate        the    Oldsmobile       line,     GM

entered into a five-year Dealer Agreement with C&O Motors, Inc.

(C&O) whereby GM agreed to provide C&O with Oldsmobiles to be

sold at C&O’s dealership.                   When C&O was informed by GM of the

impending    phase-out          of    Oldsmobile,        C&O,      without      consultation

with   GM,   purchased         the     blue    sky      rights      to   a    nearby    Nissan

dealership      in     order    to    mitigate       for     the    anticipated        loss   of

Oldsmobile sales.              The Nissan franchise proved successful for

C&O and appreciated sufficiently in value to offset all losses

C&O    claims     to    have     incurred          in   lost       profits     and     in     its

“mitigation”         efforts.         C&O    nevertheless          brought     suit    seeking

recovery from GM for a variety of damages including the cost

incurred     in      purchasing        the    Nissan         franchise,       the     cost     of

separating the GM and Nissan facilities on its premises, and

lost profits from the decline in Oldsmobile business during the

latter four years of the Dealer Agreement.                               C&O also alleges

that GM committed numerous violations of the West Virginia motor

vehicle dealership statute stemming from GM’s conduct relating

to C&O’s purchase of the Nissan franchise.                           Because, by its own

admission, C&O has suffered no actual loss, we hold that its

                                               2
breach of contract action fails as a matter of law.                We also

conclude that none of C&O’s claims under the dealership statute

are meritorious.      Accordingly, we affirm the judgment of the

district court.

                                    I.

           In 2000 C&O and GM entered into a Dealer Agreement

pursuant to which GM agreed to provide Oldsmobiles to C&O for

five years beginning November 1, 2000, and ending October 31,

2005.   A numerical quantity was not specified, but Article 4.1

of the Dealer Agreement provides that:

      Because   General   Motors  distributes   its   Products
      through a network of authorized dealers operating from
      approved locations, those dealers must be appropriate
      in   number,   located   properly,   and   have   proper
      facilities to represent and service General Motors
      Products competitively and to permit each dealer the
      opportunity   to   achieve   a  reasonable   return   on
      investment if it fulfills its obligations under its
      Dealer Agreement.

J.A. 1206.

           In December 2000 GM announced that it was phasing out

its   Oldsmobile   line   of   vehicles   over   the   coming   years.   GM

offered assistance to Oldsmobile dealers during the phase-out in

the form of a Transitional Financial Assistance Program (TFAP)

that included repurchasing of new and unused vehicle inventory,

signs, essential tools, and parts and accessories.                The TFAP

also included a supplemental transition assistance payment to be

tailored to the individual circumstances of each dealer.

                                     3
            C&O declined GM’s assistance.                      Instead, in 2001 C&O,

ostensibly to mitigate for the impending phase-out, purchased

the blue sky rights to Lester Raines Nissan for $1 million.                                 It

then   entered    into      a    contact     with      Nissan       North   America,       Inc.

(Nissan) whereby it agreed to provide separate facilities for

the Nissan dealership and laid out a time frame for separating

the    Nissan    and   GM    facilities.          On     December      17,    2001,       C&O’s

general manager, Paul Walker, informed GM that C&O had applied

for a Sales and Services Agreement from Nissan and that the GM

and    Nissan    sales      departments      would       be    in    the    same     building

initially but would be totally separated after a period of two

years.    C&O began selling Nissan vehicles in 2002.

            On    April      17,     2002,   GM     sent      C&O’s    principal,         James

Love, a proposed letter agreement for his execution.                               The letter

informed C&O that the addition of the Nissan dealership to the

GM facility without the prior approval of GM would constitute a

material breach of the Dealer Agreement.                            The letter included

provisions stating that C&O agreed that the costs and expenses

incurred to effectuate the separation of the Nissan dealership

were to be paid by C&O and that the letter agreement was made

and    executed    under        C&O’s    own      free       will     and    C&O    was     not

influenced, coerced, or induced to enter into the agreement by

any    representations          or   promises     of    GM    not     set   forth     in    the

letter.    The letter agreement further provided that it could be

                                             4
enforced     with   equitable         relief        and    that    C&O    must     pay        GM’s

attorney’s     fees       if     GM     prevails          in    enforcing        the     letter

agreement.

             In response, Love struck certain provisions from the

letter    agreement,       including      the       provision      asserting       that        the

addition     of     the    Nissan        dealership            without     GM’s        approval

constituted breach of the Dealer Agreement and the provision

regarding enforcement of the letter agreement.                             Love initialed

the changes, signed the letter, and returned it to GM on June

10, 2002.         Love did not strike the provisions of the letter

requiring     C&O     to       separate       the     Nissan       and     GM     dealership

facilities within two years.

             On September 14, 2005, C&O served GM with a three-

count complaint alleging actual and anticipatory breach of the

Dealer Agreement and violations of West Virginia’s motor vehicle

dealership statute.            C&O initially claimed damages in the form

of   $2.47    million       in     “mitigation            costs”       incurred        when     it

purchased the Nissan dealership and when it separated the Nissan

and GM dealership facilities.                     In ruling on GM’s motion for

summary    judgment,       the    court       concluded         that     C&O’s    claim        for

“mitigation       costs”       failed    as    a     matter       of    law     because        C&O

conceded that it had profited from its mitigation, and C&O was

only entitled to expectation damages for a breach of contract.



                                              5
At the same time the district court dismissed the majority of

C&O’s other claims.

            With the mitigation damages claim dismissed, C&O added

a claim for lost profits.               To ascertain lost profits, C&O’s

general manager, Walker, conducted an analysis of actual versus

anticipated Oldsmobile sales, which relied entirely on data from

a single baseline year to generate its predictions.                          On GM’s

motion the district court required that Walker testify as an

expert and submit an expert report pursuant to Fed. R. Civ. P.

26(a)(2)(B).      GM then challenged Walker’s report as failing to

meet Federal Rule of Evidence 702’s standards for admissibility

of expert testimony as clarified by the Supreme Court in Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).                    The district

court agreed with GM, but gave Walker an opportunity to amend

his report in accordance with the Daubert and Kumho standards.

Walker   declined       to   do   so    and       instead   submitted    a    letter

defending his analysis.           Despite expressing its disapproval of

Walker’s failure to amend his expert report, the district court

elected to allow the case to proceed to trial, stating that:

“Walker may defend his lost profits opinion at trial, and GM may

renew its motion [to exclude Walker’s evidence] at that time.”

J.A. 972.    At trial C&O attempted to use Walker’s lost profits

analysis,   and    GM    renewed       its       motion.    Because     Walker   had

                                             6
produced no further analyses that met the requirements of Rule

702 and because the district court refused to permit Walker to

testify about the contents of his prior report, C&O was forced

to    rest    its   case   without      presenting     concrete   data     on   lost

profits.      GM subsequently moved for judgment as a matter of law,

and    the    district     court   granted       the   motion.      This    appeal

followed.

                                         II.

              The district court’s award of summary judgment to GM

on C&O’s claim for mitigation damages is reviewed de novo, with

the facts viewed in the light most favorable to C&O.                      See Toll

Bros., Inc. v. Dryvit Sys., Inc., 432 F.3d 564, 568 (4th Cir.

2005).       The district court’s grant of judgment as a matter of

law to GM on C&O’s lost profits claim is also reviewed de novo.

Int’l Ground Transp. v. Mayor & City Council of Ocean City, 475

F.3d 214, 218 (4th Cir. 2007).

                                          A.

              GM is charged with breaching its Dealer Agreement with

C&O by phasing out the Oldsmobile line before the end of the

agreement.        C&O originally claimed entitlement to $2,473,456 in

“mitigation costs” connected with its purchase of Lester Raines

Nissan       in   anticipation     of     GM’s    impending      breach    of   the

Agreement.        These damages included (1) the cost of acquiring the

Nissan franchise plus a limited amount of furnishings, fixtures,

                                          7
and    tools;   (2)    the     costs    related     to     the      construction     or

renovation of dealership facilities; (3) the fair market rental

value of the facilities that temporarily accommodated the Nissan

showroom during construction and renovation; and (4) statutory

interest at 10% per year through July 2006.                      After C&O’s claim

for “mitigation costs” was rejected by the district court, C&O

added a claim for lost profits based on forecasted lost business

during the phase-out of the Oldsmobile line.                        According to the

report generated by Walker, C&O’s lost profits from Oldsmobile

vehicle sales, trade-ins, and parts and service during the years

2002-2005 amounted to $1,972,985.                The district court concluded

that    Walker’s      expert     report        failed    to      comply     with     the

requirements    of    Federal    Rule     of    Evidence      702    and   refused   to

admit his testimony and report about lost profits into evidence

at trial.

            On appeal C&O challenges the denial of $1,526,641 of

its purported “mitigation costs” claim as well as the rejection

of its lost profits analysis.              C&O argues specifically that it

is entitled to the $1 million it paid for the blue sky rights to

Lester Raines Nissan in addition to the $526,641 it paid to

separate    the       Nissan     and      Chevrolet/Oldsmobile             dealership

facilities, and it reasserts its entitlement to the alleged lost

profits as calculated by Walker.



                                          8
             C&O’s      claim    for        damages    relies       on    an   unsupportable

argument with respect to the consequences of mitigation and the

nature of compensatory damages in a contract action.                                 Although

reasonable mitigation costs are generally recoverable, recovery

is subject to a requirement of actual loss.

             A party is entitled to recover as incidental losses

damages incurred in a reasonable effort, whether successful or

not,   to   avoid       harm    once    the     party       has    reason      to   know    that

performance        by    the    other        party     will        not    be    forthcoming.

Restatement (Second) of Contracts § 350 & cmt. b (1981); see

also id., § 347 cmt. d (“[T]he injured party is expected to take

reasonable     steps       to    avoid        further       loss.”).           Although      the

reasonableness of mitigation is a question of fact, 22 Am. Jur.

2d Damages § 344 (2003), and thus properly resolved by a jury,

the net effect of the actions taken by C&O in this case to

mitigate for GM’s impending breach renders a determination of

their reasonableness unnecessary.

             A plaintiff in a contract action is only entitled to

be put in the same economic position that it would have been in

had the contract not been breached.                         See Ohio Valley Builders’

Supply Co. v. Wetzel Constr. Co., 151 S.E. 1, 4 (W. Va. 1929);

22   Am.    Jur.    2d    Damages       §     28    (2003)        (“The   sole      object    of

compensatory       damages      is     to    make     the   injured       party     whole    for

losses actually suffered; the plaintiff cannot be made more than

                                               9
whole, make a profit, or receive more than one recovery for the

same harm. . . .              The plaintiff is not entitled to a windfall,

and the law will not put him in a better position than he would

be in had the wrong not been done or the contract not been

broken.”).

            The Restatement (Second) of Contracts makes clear that

“[i]f the injured party avoids further loss by making substitute

arrangements for the use of his resources that are no longer

needed    to    perform         the       contract,     the    net     profit    from     such

arrangements        is    .     .    .    subtracted     [from      the   injured    party’s

damage award].”           Restatement (Second) of Contracts § 347 cmt. d

(1981).

            When this principle is applied to the present case, it

becomes    clear         that       C&O    has   suffered      no     economic     loss    and

therefore      no   legally          cognizable       damage     as   a   result    of    GM’s

alleged breach.            C&O concedes that the Nissan dealership whose

blue sky rights it purchased for $1 million in 2001 was, by

2006, worth “[t]wo and a half million blue sky.                             [Two million]

at least, blue sky.”                  J.A. 141.         And “[t]he business and the

tools and the equipment and the franchise would be worth five

million.”       J.A.       141;      see    also      J.A.   140    (“[I]t’s     worth    five

million[,] four and [sic] half maybe to the right buyer”).

            C&O     has       alleged       losses     of    $1,526,641     in   mitigation

costs plus $1,972,985 in lost profits during the years 2002-

                                                 10
2005.     C&O’s total claimed loss is therefore $3,499,626.                  At the

same time, C&O, through its purported mitigation, had acquired a

Nissan dealership with a total value in 2006 of $5 million.

This $5 million does not even take into account C&O’s profits

from the sale of at least 2,000 Nissan vehicles between 2002 and

2005.     Based on C&O’s own appraisal of the value of the Nissan

dealership in 2006, the Nissan dealership’s increase in value

has     more   than   compensated     C&O      for    all   of   its    “mitigation

damages” and lost profits.             Because there is no loss, C&O’s

breach of contract claim must therefore fail.

                                          B.

               C&O makes an additional statutory argument that it is

entitled       to   compensation    for     the      expenses    it    incurred   in

separating the Nissan and Chevrolet facilities pursuant to W.

Va. Code § 17A-6A-10(1).           This claim has no merit.            Section 17A-

6A-10(1) provides that:

        A manufacturer . . . may not require any new motor
        vehicle dealer in this State to do any of the
        following: . . .

        (f) . . . Notwithstanding the terms of any franchise
        agreement, a manufacturer . . . may not enforce any
        requirements, including facility requirements, that a
        new   motor  vehicle  dealer   establish   or  maintain
        exclusive facilities, personnel or display space, when
        the requirements are unreasonable considering current
        economic conditions and are not otherwise justified by
        reasonable business considerations.      The burden of
        proving that current economic conditions or reasonable
        business considerations justify exclusive facilities


                                          11
       is on the manufacturer . . . and must be proven by a
       preponderance of the evidence.

W. Va. Code Ann. § 17A-6A-10(1) (West 2002).

               In pressing this claim, C&O fails to acknowledge two

important       facts.         First,    under       Article    4.4.2    of    the   Dealer

Agreement,       C&O     was     required       to    obtain     GM’s     prior      written

approval before adding a new vehicle line.                       C&O failed to do so

before adding the Nissan line in 2001.                     Second, C&O specifically

agreed in its contract with Nissan, entered into four and a half

months prior to the April 17, 2002, letter from GM, that it

would maintain separate facilities for the Nissan dealership.

Having asserted no reason to doubt the validity of its agreement

with    Nissan,       C&O   cannot      claim    that    GM’s    insistence       that   the

Nissan    and    GM    facilities        be     separated      within    two    years    was

“unreasonable considering current economic conditions” or “not

otherwise justified by reasonable business considerations.”                              Id.

Rather,     C&O’s      prior      contractual         obligation        with   Nissan     to

separate the facilities undercuts any argument that GM’s later

demands were unreasonable or unjustified or caused the need for

separation.

                                              III.

               The district court rejected a number of claims made by

C&O alleging violations of the West Virginia Code arising out of

the    April    17,    2002,     letter       agreement.        The   district       court’s


                                               12
rulings on a number of these claims were noted as error in the

statement of issues section of C&O’s opening brief.             But only

two -- alleged violations of W. Va. Code §§ 17A-6A-10(1)(d) and

(h) -- were substantively argued in the brief.           Accordingly, we

consider the remaining assignments of error to be abandoned.

See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th

Cir. 1999).       We address the two argued claims in turn.

                                    A.

            C&O first contends that GM violated W. Va. Code § 17A-

6A-10(1)(d) by impermissibly threatening to terminate the Dealer

Agreement in the April 17, 2002, letter.

            Section    17A-6A-10(1)(d)   forbids   any   manufacturer   or

distributer from requiring any new motor vehicle dealer in West

Virginia to

      Enter into any agreement with the manufacturer or
      distributor or do any other act prejudicial to the new
      motor vehicle dealer by threatening to terminate a
      dealer agreement or any contractual agreement or
      understanding existing between the dealer and the
      manufacturer or distributor.  Notice in good faith to
      any dealer of the dealer’s violation of any terms or
      provisions of the dealer agreement is not a violation
      of this article.

W. Va. Code Ann. § 17A-6A-10(1)(d) (West 2002).

            Contrary to C&O’s assertion the April 17, 2002, letter

was   not    an    impermissible   threat   to   terminate   the   Dealer

Agreement.        The letter as originally received by C&O provided

that: “As we discussed, the addition of Nissan without the prior

                                    13
written approval of GM is a material breach of the C&O Motors GM

Dealer Sales and Services Agreement, and if not cured, grounds

for termination of the Dealer Agreement.”             J.A. 648.    The letter

makes clear that GM would not “proceed further or exercise any

other legal or equitable remedy for this breach” if C&O complied

with   certain    specified    terms,     including     separation      of   the

Chevrolet/Oldsmobile and Nissan facilities by December 17, 2003

(the date by which C&O had already informed GM it would have the

facilities separated) and assumption of the costs of separating

the facilities.     J.A. 648-49.

           The April 17 letter correctly stated C&O’s obligations

under the Dealer Agreement:         addition of the Nissan dealership

without   the    prior   written   authorization      of   GM   would   violate

Article 4.4.2 of the Agreement.           The statute makes clear that

“[n]otice in good faith to any dealer of the dealer’s violation

of any terms or provisions of the dealer agreement is not a

violation of this article.”         W. Va. Code Ann. § 17A-6A-10(1)(d)

(West 2002).      The statement in the letter was therefore not an

impermissible threat. Further, even if C&O perceived the above

language in the Letter Agreement as threatening, Love excised

the offending provision, along with several other provisions of

the letter agreement before signing and returning it to GM in

June 2002.



                                     14
                                    B.

            C&O also alleges that GM violated § 17A-6A-10(1)(h).

This section provides that a manufacturer or distributor may not

require a new motor vehicle dealer to “[p]rospectively assent to

a release, assignment, novation, waiver or estoppel which would

relieve    any   person   from   liability   imposed   by   this   article

. . . .”    W. Va. Code Ann. § 17A-6A-10(1)(h) (West 2002).

            C&O contends that the letter agreement compelled it to

prospectively assent to release its claim against GM for the

cost of separating the GM and Nissan facilities.              This claim

fails for several reasons.        Properly viewed, Love’s signing of

the April 17, 2000, letter agreement was not an assent to a

prospective release of claims but rather consideration for the

discharge of a contractual obligation.         See Jackson v. Jackson,

99 S.E. 259, 262-63 (W. Va. 1919) (holding that release “founded

upon a valuable consideration” is “binding upon the releasor”);

see also 1 E. Allan Farnsworth, Farnsworth on Contracts § 4.24

(2d ed. 1998).    Under Article 4.4.2 of the Dealer Agreement,

     If Dealer wants to make any change in location(s) or
     Premises, or in the uses previously approved for those
     Premises, Dealer will give General Motors written
     notice of the proposed change, together with the
     reasons   for   the   proposal,  for   General  Motors
     evaluation and final decision in light of dealer
     network   planning  considerations.     No  change  in
     location or in the use of Premises, including addition
     or any other vehicle lines, will be made without
     General Motors prior written authorization pursuant to
     its business judgment.

                                    15
J.A. 1208.       C&O breached this provision of the Agreement when it

failed    to    obtain    prior    approval    from    GM    to    add   the   Nissan

vehicle line.        In the April 17 letter agreement GM offered to

discharge this contractual breach on condition that C&O release

any claim seeking compensation for the cost of separating the

Nissan and GM facilities.              C&O was therefore not required to

release its claims relating to separation costs as proscribed by

§ 17A-6A-10(1)(h).         Rather, by signing and returning the letter

agreement, C&O was agreeing that release of the separation cost

claim    would    serve    as    consideration   for    GM    overlooking       C&O’s

prior contractual breach.

                                         IV.

               Because    we    have   determined     above       that   C&O   cannot

prevail on its claim for damages in this case, we need not reach

C&O’s challenge to the district court’s determination that C&O’s

general manager Paul Walker was required to present his damages

analysis under Federal Rule of Evidence 702 and the standards

set forth in Daubert and Kumho Tire.                  Similarly, we need not

review the district court’s decision to dismiss C&O’s action as

a matter of law after C&O had rested its case without being

permitted to introduce Walker’s testimony with respect to lost

profits.




                                         16
                   *   *    *

The judgment of the district court is

                                        AFFIRMED.




                       17